[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT           FILED
                          ________________________ U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                                                 APRIL 28, 2011
                                 No. 10-12373
                                                                   JOHN LEY
                           ________________________
                                                                    CLERK

           D.C. Docket Nos. 1:09-md-02036-JLK, 1:09-cv-23632-JLK


In Re: CHECKING ACCOUNT OVERDRAFT LITIGATION

___________________________________________________

JEFFREY BUFFINGTON,
JEANETTE BUFFINGTON,
on behalf of themselves and all others similarly situated,

                                                             Plaintiffs-Appellees,

                                       versus

SUNTRUST BANKS, INC.,

                                                             Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________
                                 (April 28, 2011)
Before PRYOR and COX, Circuit Judges, and WATKINS,* District Judge.

PER CURIAM:

      After oral argument in this case, the United States Supreme Court decided

AT&T Mobility LLC v. Conception, No. 09-893, 2011 WL 1561956 (April 27, 2011).

The district court’s order denying the motion to compel arbitration is VACATED, and

this case is remanded to the district court for reconsideration in light of the Supreme

Court’s opinion.

      VACATED AND REMANDED.1




      *
      Honorable W. Keith Watkins, United States District Judge for the Middle District of
Alabama, sitting by designation.
      1
          This is an unlimited remand.

                                           2